Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered June 11, 1991, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his arrest was based upon probable cause. It is well settled that information provided by an identified person, accusing another identifiable individual of a crime, is sufficient to provide the police with probable cause to arrest (see, People v Banks, 151 AD2d 490; People v Cotton, 143 AD2d 680). Thus, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress voluntary statements the defendant made to the police after he waived his Miranda rights.
The defendant’s contention that the trial court erred in failing to instruct the jury to consider intentional murder and depraved indifference murder in the alternative, rather than in the conjunctive, is unpreserved for appellate review and we decline to review the issue in the exercise of our interest of justice jurisdiction (see, People v Johnston, 166 AD2d 667). O’Brien, J. P., Copertino, Thompson and Krausman, JJ., concur.